Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01103-CV

             NATIONSBUILDERS INSURANCE SERVICES, INC., Appellant

                                               V.

     HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-06111-G

                                           ORDER
       On July 17, 2013, appellees filed their motion for extension of time to file motion for

rehearing and motion for en banc reconsideration. On July 19, 2013, appellees filed notice of

withdrawal of appellees’ motion for extension of time to file motion for rehearing and motion for

en banc reconsideration stating, “After considering their options, Appellees have decided not to

pursue a motion for rehearing or en banc reconsideration.” Accordingly, in light of appellees’

notice of withdrawal of the motion, we DENY AS MOOT appellees’ motion for extension of

time to file motion for rehearing and motion for en banc reconsideration.


                                                      /s/   LANA MYERS
                                                            JUSTICE